DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 58-81 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The main reason for allowing claim 58 is the inclusion of the limitations, inter alia, of:
“A coreless rotating electrical machine to be operated continuously under a load exceeding a rating defined for a condition without cooling, comprising: 
a stator including an energizable coreless cylindrical coil; 
a lid-type mount which fixes an end face of the cylindrical coil; and 
a rotor including a cup-type mount opposingly and rotatably positioned with respect to the lid-type mount, wherein: 
an air gap is formed between the lid-type mount and the cup-type mount, 
the cup-type mount is equipped with a plurality of magnets, wherein: 
an outer surface of each of the magnets is faced to an inner surface of the cylindrical coil within the air gap, 

an outer surface of each magnet of a first group of the magnets is faced to an inner surface of the cylindrical coil within the air gap and an inner surface of each magnet of a second group of the magnets is faced to an outer surface of the cylindrical coil within the air gap, 
the lid-type mount is equipped with a channel for supplying a refrigerant liquid to the air gap, and 
a controlling part which controls supply of the refrigerant liquid and a driving part which drives the rotor are equipped therewith, 
wherein, when the driving part is activated and the coreless rotating electrical machine is operated continuously under the load exceeding the rating defined for the condition without cooling, the controlling part is activated to adjust the supply of the refrigerant liquid by repeating 
a first operation of supplying the refrigerant liquid into the air gap to prevent a temperature of the cylindrical coil exceeding an allowable maximum temperature for a continuous operation, allowing the cylindrical coil, which generates heat, to vaporize the refrigerant liquid to cool itself by latent heat of vaporization of the refrigerant liquid, and 
a second operation to stop the supplying of the refrigerant liquid to heat the cylindrical coil to prevent the temperature of the cylindrical coil falling below a minimum temperature where the refrigerant liquid vaporizes, so as to maintain the temperature of the cylindrical coil in a range between the allowable maximum temperature and the minimum temperature, which enables the coreless rotating electrical machine to be operated continuously under the load exceeding the rating defined for a condition without cooling.”
The closest prior art Yoshinori (US20160099633) and Hyde (US20110285339), either alone or in combination, do not disclose the above limitations.
Yoshinori discloses providing refrigerant to the stator when the electrical machine is operated continuously under a high load (fig 3, para [0055]-[0056], when operating in region A which is a high torque/low speed region-such as going uphill), which exceeds the load rating defined for a condition without cooling (fig 3, para [0058]-[0059] & [0065], when operating in region B which is a low torque/high speed region-such as going downhill; teaches turning off refrigerant to stator during this time-see [0065]), and a first operation of supplying a refrigerant to the stator to prevent the temperature of the stator exceeding an allowable maximum temperature for continuous operation (fig 4, para [0061] & [0071]-[0073]). 
Yoshinori does not disclose a second operation to stop the supplying of the refrigerant liquid to heat the cylindrical coil to prevent the temperature of the cylindrical coil falling below a minimum temperature where the refrigerant liquid vaporizes. Yoshinori will provide refrigerant to the stator until the electric machine is operating in region B, where the stator will not be heated.
Hyde discloses providing refrigerant liquid into the air gap to vaporize the refrigerant liquid to cool itself by latent heat of vaporization of the refrigerant liquid (fig 10a, para [0099], sprayer 1030 sprays liquid refrigerant on stator conductor & uses temperature sensor to turn sprayer on). Hyde does not disclose stopping the supplying of the refrigerant liquid to heat the cylindrical coil to prevent the temperature of the  vaporizes, so as to maintain the temperature of the cylindrical coil in a range between the allowable maximum temperature and the minimum temperature. 
Specifically Hyde disclose providing sensors at hot spots, such as the stator coil, to turn the sprayer on and off (para [0099]). It would be apparent to one in the art that once the stator coil reaches the minimum temperature, the sprayer will be turned off, as opposed to turning of the sprayer before reaching the minimum temperature and allowing the coil the heat up. 

The main reason for allowing claim 70 is the inclusion of the limitations, inter alia, of:
“A driving method of a coreless rotating electrical machine for being operated continuously under a load exceeding a rating defined for a condition without cooling, the coreless rotating electrical machine comprising a stator including an energizable coreless cylindrical coil, a lid-type mount which fixes an end face of the cylindrical coil, and a rotor including a cup-type mount opposingly and rotatably positioned with respect to the lid-type mount, wherein: 
an air gap is formed between the lid-type mount and the cup-type mount, 
the cup-type mount is equipped with a plurality of magnets, wherein: 
an outer surface of each of the magnets is faced to an inner surface of the cylindrical coil within the air gap, 
an inner surface of each of the magnets is faced to an outer surface of the cylindrical coil within the air gap, or 

the lid-type mount is equipped with a channel for supplying a refrigerant liquid to the air gap, and 
a controlling part which controls supply of the refrigerant liquid and a driving part which drives the rotor are equipped therewith, 
wherein the driving method includes: 
a step of activating the driving part and operating the coreless rotating electrical machine continuously under the load exceeding the rating defined for a condition without cooling; and 
a step of activating the controlling part to adjust the supply of the refrigerant liquid by repeating 
a first operation of supplying the refrigerant liquid into the air gap to prevent a temperature of the cylindrical coil exceeding an allowable maximum temperature for a continuous operation, allowing the cylindrical coil, which generates heat, to vaporize the refrigerant liquid to cool itself by latent heat of vaporization of the refrigerant liquid, and 
a second operation to stop the supplying of the refrigerant liquid to heat the cylindrical coil to prevent the temperature of the cylindrical coil falling below a minimum temperature where the refrigerant liquid vaporizes, so as to maintain the temperature of the cylindrical coil in a range between the allowable maximum temperature and the minimum temperature, which enables the coreless rotating electrical machine to be operated continuously under the load exceeding the rating defined for a condition without cooling.”
The closest prior art Yoshinori (US20160099633) and Hyde (US20110285339), either alone or in combination, do not disclose the above limitations.
Yoshinori discloses providing refrigerant to the stator when the electrical machine is operated continuously under a high load (fig 3, para [0055]-[0056], when operating in region A which is a high torque/low speed region-such as going uphill), which exceeds the load rating defined for a condition without cooling (fig 3, para [0058]-[0059] & [0065], when operating in region B which is a low torque/high speed region-such as going downhill; teaches turning off refrigerant to stator during this time-see [0065]), and a step of repeating a first operation of supplying the refrigerant to the stator to prevent a temperature of the stator exceeding an allowable maximum temperature for continuous operation (fig 4, para [0061] & [0071]-[0073]). 
Yoshinori does not disclose a second operation to stop the supplying of the refrigerant liquid to heat the cylindrical coil to prevent the temperature of the cylindrical coil falling below a minimum temperature where the refrigerant liquid vaporizes. Yoshinori will provide refrigerant to the stator until the electric machine is operating in region B, where the stator will not be heated.
Hyde discloses providing refrigerant liquid into the air gap to vaporize the refrigerant liquid to cool itself by latent heat of vaporization of the refrigerant liquid (fig 10a, para [0099], sprayer 1030 sprays liquid refrigerant on stator conductor & uses temperature sensor to turn sprayer on). 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834